EXHIBIT 10.3

HOLOGIC, INC.

SECOND AMENDED AND RESTATED

1999 EQUITY INCENTIVE PLAN

Section 1. Purpose

The purpose of the Hologic, Inc. Second Amended and Restated 1999 Equity
Incentive Plan (the “Plan”) is to attract and retain employees and directors, to
provide an incentive for them to assist Hologic, Inc. (the “Corporation”) to
achieve long-range performance goals, and to enable them to participate in the
long-term growth of the Corporation.

Section 2. Definitions

 

(a) “Affiliate” means any business entity in which the Corporation owns directly
or indirectly 50% or more of the total combined voting power or has a
significant financial interest as determined by the Committee.

 

(b) “Annual Meeting” means the annual meeting of shareholders or special meeting
in lieu of annual meeting of shareholders at which one or more directors are
elected.

 

(c) “Award” means any Option, Stock Appreciation Right, Performance Share,
Restricted Stock, Restricted Stock Unit or Stock Award awarded under the Plan.

 

(d) “Award Share” means a share of Common Stock awarded to an employee or
director, without payment therefore.

 

(e) “Board” means the Board of Directors of the Corporation.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(g) “Committee” means the Compensation Committee of the Board, or such other
committee of not less than two members of the Board appointed by the Board to
administer the Plan, provided that the members of such Committee must be
Non-Employee Directors as defined in Rule 16b-3(b) promulgated under the
Securities Exchange Act of 1934, as amended.

 

(h) “Common Stock” or “Stock” means the Common Stock, par value $.01 per share,
of the Corporation.

 

(i) “Corporation” means Hologic, Inc.

 

(j) “Designated Beneficiary” means the beneficiary designated by a Participant,
in a manner determined by the Board, to receive amounts due or exercise rights
of the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.

 

1



--------------------------------------------------------------------------------

(k) “Eligible Director” means each director of the Corporation who is not then
an employee of the Corporation or affiliated with any holder of more than 5% of
the outstanding voting stock of the Corporation.

 

(l) “Fair Market Value” means, with respect to Common Stock, the last sale price
of the Common Stock as reported on the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”) or on a national securities
exchange on which the Common Stock may be traded on the date of the granting of
the Award, or if such date is not a business day, the first business day
preceding such grant. If the Common Stock is not publicly traded, the fair
market value shall mean the fair market value of the Common Stock as determined
by the Board of Directors.

 

(m) “Incentive Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

(n) “Nonqualified Stock Option” means an option to purchase shares of Common
Stock, awarded to a Participant under Section 6 or Section 12, which is not
intended to be an Incentive Stock Option.

 

(o) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

(p) “Participant” means a person selected by the Board to receive an Award under
the Plan.

 

(q) “Performance Cycle” or “Cycle” means the period of time selected by the
Board during which performance is measured for the purpose of determining the
extent to which an award of Performance Shares has been earned.

 

(r) “Performance Shares” mean shares of Common Stock which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.

 

(s) “Restricted Period” means the period of time selected by the Board during
which an award of Restricted Stock may be forfeited to the Corporation.

 

(t) “Restricted Stock” means shares of Common Stock subject to forfeiture,
awarded to a Participant under Section 9.

 

(u) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 10.

 

(v) “Stock Appreciation Right” or “SAR” means a right to receive any excess in
value of shares of Common Stock over the reference price, awarded to a
Participant under Section 7.

 

2



--------------------------------------------------------------------------------

(w) “Stock Award” means an award of Common Stock, including an Award Share, or
an award of Common Stock and other rights granted as units that are valued in
whole or in part by reference to, or otherwise based on, the value of Common
Stock, awarded to a Participant under Section 11.

Section 3. Administration

The Plan shall be administered by the Board, or if the Board so determines, by
the Committee. The Committee shall serve at the pleasure of the Board, which may
from time to time, and in its sole discretion, discharge any member, appoint
additional new members in substitution for those previously appointed and/or
fill vacancies however caused. A majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present shall be deemed the action of the Committee. The Board,
including the Committee, shall have authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the operation of the
Plan as it shall from time to time consider advisable, and to interpret the
provisions of the Plan. The Board’s decisions shall be final and binding. To the
extent permitted by applicable law, the Board may delegate to the Committee the
power to make Awards to Participants and all determinations under the Plan with
respect thereto. Administration of the automatic option grant provisions of the
Plan shall be self-executing in accordance with the provisions of Section12
hereof, and neither the Board nor the Committee shall exercise any discretionary
functions with respect to the Option grants made pursuant to those provisions of
the Plan, except in the event that the Board approves the grant of Awards in
addition to, or in substitution for, those provided for in Section 12.

Section 4. Eligibility

All employees and, in the case of Awards other than Incentive Stock Options,
directors of the Corporation or any Affiliate capable of contributing
significantly to the successful performance of the Corporation, other than a
person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan.

Section 5. Stock Available for Awards

 

(a)

Subject to adjustment under subsection (b), the maximum aggregate number of
shares of Common Stock available for issuance under the Plan is 600,000 shares,
plus an annual increase to be made on the first day of each fiscal year equal to
the lesser of (a) 2 1/2% of the Issued Shares (as defined below) on the last day
of the immediately preceding fiscal year, (b) 1,000,000 shares, or (c) an amount
determined by the Board. “Issued Shares” shall mean the number of shares of
Common Stock of the Company outstanding on the last day of the immediately
preceding fiscal year, plus any shares reacquired by the Company during the
fiscal year that ends on such date. If any Award in respect of shares of Common
Stock expires or is terminated unexercised or is forfeited for any reason or
settled in a manner that results in fewer shares outstanding than were initially
awarded, including without limitation the

 

3



--------------------------------------------------------------------------------

 

surrender of shares in payment for the Award or any tax obligation thereon, the
shares subject to such Award or so surrendered, as the case may be, to the
extent of such expiration, termination, forfeiture or decrease, shall again be
available for award under the Plan, subject, however, in the case of Incentive
Stock Options, to any limitation required under the Code. Common Stock issued
through the assumption or substitution of outstanding grants from an acquired
corporation shall not reduce the shares available for Awards under the Plan.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. Subject to adjustment under subsection (b),
the maximum aggregate number of shares of the Company’s Common Stock for which
grants may be made to any employee during any fiscal year shall be 1,000,000
shares.

 

(b) In the event that the Board determines that any stock dividend,
extraordinary cash dividend, creation of a class of equity securities,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Board, subject, in the case of Incentive
Stock Options, to any limitation required under the Code, shall equitably adjust
any or all of (i) the number and kind of shares in respect of which Awards may
be made under the Plan, (ii) the number and kind of shares subject to
outstanding Awards, (iii) the number and kind of shares for which automatic
option grants are to be made pursuant to Section 7 hereof, and (iv) the award,
exercise or conversion price with respect to any of the foregoing, and if
considered appropriate, the Board may make provision for a cash payment with
respect to an outstanding Award, provided that the number of shares subject to
any Award shall always be a whole number.

Section 6. Stock Options

 

(a) Subject to the provisions of the Plan, the Board may award Incentive Stock
Options and Nonqualified Stock Options and determine the number of shares to be
covered by each Option, the option price therefor and the conditions and
limitations applicable to the exercise of the Option. The terms and conditions
of Incentive Stock Options shall be subject to and comply with Section 422 of
the Code, or any successor provision, and any regulations thereunder.

 

(b) The Board shall establish the option price at the time each Option is
awarded, which shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of award.

 

(c) Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable Award or thereafter. The
Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.

 

4



--------------------------------------------------------------------------------

(d) No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefor is received by the Corporation.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Board at or after the award of the Option, by delivery of a note or
shares of Common Stock owned by the optionholder, including Restricted Stock,
provided, however, that the optionholder, must have owned at least such number
of shares for at least six months, valued at their Fair Market Value on the date
of delivery, by the reduction of the shares of Common Stock that the
optionholder would be entitled to receive upon exercise of the Option provided,
however, that the optionholder must have owned at least the number of shares by
which the Common Stock is being reduced for at least six months, such shares to
be valued at their Fair Market Value on the date of exercise, less their option
price (a so-called “cashless exercise”), or such other lawful consideration as
the Board may determine. In addition, to the extent permitted by the Board, an
optionholder may engage in a successive exchange (or series of exchanges) in
which the shares of Common Stock that such optionholder is entitled to receive
upon the exercise of an Option may be simultaneously utilized as payment for the
exercise of an additional Option or Options, provided, however, that the
optionholder must have owned at least the number of shares to be used as payment
for at least six months.

 

(e) The Board may provide for the automatic award of an Option upon the delivery
of shares to the Corporation in payment of an Option for up to the number of
shares so delivered.

 

(f) In the case of Incentive Stock Options the following additional conditions
shall apply to the extent required under Section 422 of the Code for the options
to qualify as Incentive Stock Options:

 

  (i) Such options shall be granted only to employees of the Corporation, and
shall not be granted to any person who owns stock that possesses more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or of its parent or subsidiary corporation (as those terms are
defined in Section 422(b) of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder), unless, at the time of such grant, the
exercise price of such option is at least 110% of the fair market value of the
stock that is subject to such option and the option shall not be exercisable
more than five years after the date of grant;

 

  (ii) The option price with respect to Incentive Stock Options shall not be
less than 100% of the Fair Market Value of the Common Stock on the date of
award.

 

  (iii) Such options shall, by their terms, be transferable by the optionholder
only by the laws of descent and distribution, and shall be exercisable only by
such optionholder during his lifetime.

 

  (iv) Such options shall not be granted more than ten years from the effective
date of the Plan and shall not be exercisable more than ten years from the date
of grant.

 

5



--------------------------------------------------------------------------------

  (v) To the extent that the aggregate Fair Market Value of Common Stock with
respect to which Incentive Stock Options (determined without regard to this
section) are exercisable for the first time by any employee Participant during
any calendar year exceeds $100,000 (or such other amount as may be proscribed by
the Code), such Incentive Stock Options shall be treated as options which are
not Incentive Stock Options.

Section 7. Stock Appreciation Rights

Subject to the provisions of the Plan, the Board may award SARs in tandem with
an Option (at or after the award of the Option), or alone and unrelated to an
Option. SARs in tandem with an Option shall terminate to the extent that the
related Option is exercised, and the related Option shall terminate to the
extent that the tandem SARs are exercised.

Section 8. Performance Shares

 

(a) Subject to the provisions of the Plan, the Board may award Performance
Shares and determine the number of such shares for each Performance Cycle and
the duration of each Performance Cycle. There may be more than one Performance
Cycle in existence at any one time, and the duration of Performance Cycles may
differ from each other. Unless otherwise determined by the Board, the payment
value of Performance Shares shall be equal to the Fair Market Value of the
Common Stock on the date the Performance Shares are earned or, in the discretion
of the Board, on the date the Board determines that the Performance Shares have
been earned.

 

(b) The Board shall establish performance goals for each Cycle, for the purpose
of determining the extent to which Performance Shares awarded for such Cycle are
earned, on the basis of such criteria and to accomplish such objectives as the
Board may from time to time select. During any Cycle, the Board may adjust the
performance goals for such Cycle as it deems equitable in recognition of unusual
or non-recurring events affecting the Corporation, changes in applicable tax
laws or accounting principles, or such other factors as the Board may determine.

 

(c) As soon as practicable after the end of a Performance Cycle, the Board shall
determine the number of Performance Shares which have been earned on the basis
of performance in relation to the established performance goals. The payment
values of earned Performance Shares shall be distributed to the Participant or,
if the Participant has died, to the Participant’s Designated Beneficiary, as
soon as practicable thereafter. The Board shall determine, at or after the time
of award, whether payment values will be settled in whole or in part in cash or
other property, including Common Stock or Awards.

Section 9. Restricted Stock

 

(a) Subject to the provisions of the Plan, the Board may award shares of
Restricted Stock and determine the duration of the Restricted Period during
which, and the conditions under which, the shares may be forfeited to the
Corporation and the other terms and conditions of such Awards. Shares of
Restricted Stock may be issued for no cash consideration or such minimum
consideration as may be required by applicable law.

 

6



--------------------------------------------------------------------------------

(b) Shares of Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered, except as permitted by the Board, during the Restricted
Period. Shares of Restricted Stock shall be evidenced in such manner as the
Board may determine. Any certificates issued in respect of shares of Restricted
Stock shall be registered in the name of the Participant and unless otherwise
determined by the Board, deposited by the Participant, together with a stock
power endorsed in blank, with the Corporation. At the expiration of the
Restricted Period, if the Corporation holds such certificates, the Corporation
shall deliver such certificates to the Participant or if the Participant has
died, to the Participant’s Designated Beneficiary.

Section 10. Restricted Stock Units

Subject to the other terms and provisions of the Plan, the Board may grant
Restricted Stock Units to eligible individuals and may impose conditions on such
units as it may deem appropriate. Each Restricted Stock Unit shall be evidenced
by an award agreement in the form that is approved by the Board and that is not
inconsistent with the terms and conditions of the Plan. Each Restricted Stock
Unit will represent a right to receive from the Company, upon fulfillment of any
applicable conditions, an amount equal to the Fair Market Value (at the time of
the distribution) of one share of Common Stock. Distributions may be made in
cash and/or shares of Common Stock. All other terms governing Restricted Stock
Units, such as vesting, time and form of payment and termination of units shall
be set forth in the applicable award agreement.

Section 11. Stock Awards

 

(a) Subject to the provisions of the Plan, the Board may award Stock Awards
subject to such terms, restrictions, conditions, performance criteria, vesting
requirements and payment rules, if any, as the Board shall determine.

 

(b) Shares of Common Stock awarded in connection with a Stock Award shall be
issued for no cash consideration or such minimum consideration as may be
required by applicable law. Such shares of Common Stock may be designated as
Award Shares by the Board.

Section 12. Option Granted to Non-Employee

 

(a) Each Eligible Director shall automatically be granted a Nonqualified Option
to acquire 50,000 shares of Common Stock effective as of the date he or she is
first elected to the Board or, with respect to Eligible Directors serving on the
Board as of the Effective Date of the Plan, as of the date of the 1999 Annual
Meeting of the Corporation, in each case, the option price for which shall be
the Fair Market Value of the Common Stock on such date and the expiration of
which shall be the tenth anniversary thereof. Each Nonqualified Option issued
pursuant to this Section 7(a) shall become exercisable in 20% installments
beginning on January 1 of the first year after the grant date, and on January 1
of each year thereafter, until such option is fully exercisable on January 1 of
the fifth year following the grant date.

 

(b) Each Eligible Director who has served as a Director for six months shall
automatically be granted a Nonqualified Option to acquire 8,000 shares of Common
Stock on January 1 of each year thereafter, beginning with January 1, 2005, the
option price for which shall be the Fair Market Value of the Common Stock on
such date and the expiration of which shall be the tenth anniversary thereof.

 

7



--------------------------------------------------------------------------------

(c) In addition, the Board may provide for such other terms and conditions of
the Options granted pursuant to this Section 12 as it may determine in its sole
discretion and as shall be set forth in the applicable Option agreements,
including, without limitation, acceleration of exercise upon a change of
control, termination of the Options, and the effect on such Options of the
death, retirement or other termination of service as a director of the option
holder. Notwithstanding the foregoing anything to the contrary in this Plan,
nothing herein shall preclude the Board from granting Awards to such
non-employee directors in addition to, or in substitution for, those provided
for in this Section 12.

Section 13. General Provisions Applicable to Awards

 

(a) Documentation. Each Award under the Plan shall be evidenced by a written
document delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Board considers necessary or advisable to achieve
the purposes of the Plan or comply with applicable tax and regulatory laws and
accounting principles.

 

(b) Securities Laws. The Participant shall make such representations and furnish
such information as may, in the opinion of counsel for the Corporation, be
appropriate to permit the Corporation to issue or transfer the Stock in
compliance with the provisions of applicable federal or state securities laws.
The Corporation, in its discretion, may postpone the issuance and delivery of
any Stock until completion of such registration or other qualification of such
shares under any federal or state laws, or stock exchange listing as the
Corporation may consider appropriate. The Corporation may require that prior to
the issuance or transfer of Stock, the Participant enter into a written
agreement to comply with any restrictions on subsequent disposition that the
Corporation deems necessary or advisable under any applicable federal and state
securities laws. Certificates of Stock issued hereunder may be legended to
reflect such restrictions.

 

(c) Board Discretion. Each type of Award may be made alone, in addition to or in
relation to any other type of Award. The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Board at the time of award or at any time
thereafter. Without limiting the foregoing, an Award may be made by the Board,
in its discretion, to any 401(k), savings, pension, profit sharing or other
similar plan of the Corporation in lieu of or in addition to any cash or other
property contributed or to be contributed to such plan.

 

(d)

Settlement. The Board shall determine whether Awards are settled in whole or in
part in cash, Common Stock, other securities of the Corporation, Awards, other
property or such other methods as the Board may deem appropriate. The Board may
permit a Participant to defer all or any portion of a payment under the Plan,
including the crediting of interest on deferred amounts denominated in cash and
dividend equivalents on amounts denominated in Common Stock. If shares of Common
Stock

 

8



--------------------------------------------------------------------------------

 

are to be used in payment pursuant to an Award and such shares were acquired
upon the exercise of a stock option (whether or not granted under this Plan),
such shares must have been held by the Participant for at least six months.

 

(e) Dividends and Cash Awards. In the discretion of the Board, any Award under
the Plan may provide the Participant with (i) dividends or dividend equivalents
payable currently or deferred with or without interest, and (ii) cash payments
in lieu of or in addition to an Award.

 

(f) Termination of Employment. The Board shall determine the effect on an Award
of the disability, death, retirement or other termination of employment of a
Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder. The Board shall have
complete discretion, exercisable either at the time the Award is made or at any
time while the Award remains outstanding, to accelerate the vesting of any Award
or any part of any Award remaining unvested upon the termination of employment
of a Participant or to extend the period of time for which an Option is to
remain exercisable following the termination of employment of a Participant,
provided, however, that in no event shall such Option be exercisable after the
specified expiration date of such Option.

 

(g)

Change in Control. In order to preserve a Participant’s rights under an Award in
the event of a Change in Control of the Corporation, the Board in its discretion
may, at the time an Award is made or at any time thereafter, take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise or realization of the Award, (ii) provide for the
purchase of the Award for an amount of cash or other property that could have
been received upon the exercise or realization of the Award had the Award been
currently exercisable or payable, (iii) adjust the terms of the Award in a
manner determined by the Board to reflect the Change in Control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) make such other provision as the Board may consider equitable and in the
best interests of the Corporation, provided that, in the case of an action taken
with respect to an outstanding Award, the Participant’s consent to such action
shall be required unless the Board determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. Unless otherwise provided in any Award, for purposes hereof a
“Change in Control” of the Corporation shall mean: (i) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the then outstanding shares of common stock of
the Corporation (the “Outstanding Corporation Common Stock”); provided, however,
that any acquisition by the Corporation or its subsidiaries, or any employee
benefit plan (or related trust) of the Corporation or its subsidiaries of 20% or
more of Outstanding Corporation Common Stock shall not constitute a Change in
Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the then
outstanding shares of common stock of such corporation,

 

9



--------------------------------------------------------------------------------

 

is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Corporation Common Stock immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Outstanding Corporation Common Stock, shall not constitute a
Change in Control; or (ii) any transaction which results in the Continuing
Directors (as defined in the Certificate of Incorporation of the Corporation)
constituting less than a majority of the Board; or (iii) consummation by the
Corporation of (i) a reorganization, merger or consolidation, in each case, with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Corporation Common Stock
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of the corporation resulting from such a reorganization, merger or
consolidation or (ii) the sale or other disposition of all or substantially all
of the assets of the Corporation, excluding a sale or other disposition of
assets to a subsidiary of the Corporation.

 

(h) Withholding. The Corporation shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Corporation an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required to be withheld with respect to an Award
or any dividends or other distributions payable with respect thereto. In the
Board’s discretion, such tax obligations may be paid in whole or in part in
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value on the date of delivery,
provided, however, that the optionholder must have owned at least such number of
shares for at least six months. The Corporation and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

 

(i) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including substituting therefor another Award of the same or a different
type, changing the date of exercise or realization and converting an Incentive
Stock Option to a Nonqualified Stock Option, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

 

(j) Awards Not Transferable. Except as otherwise provided by the Board, Awards
under the Plan are not transferable other than as designated by the participant
by will or by the laws of descent and distribution.

Section 13. Miscellaneous

 

(a) No Right To Employment. No person shall have any claim or right to be
granted an Award, and the grant of an Award shall not be construed as giving a
Participant the right to continued employment. The Corporation expressly
reserves the right at any time to dismiss a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.

 

10



--------------------------------------------------------------------------------

(b) No Rights As Shareholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.

 

(c) Effective Date. Subject to the approval of the shareholders of the
Corporation, the Plan shall be effective on March 3, 1999 (the “Effective
Date”). Prior to such approval, Awards may be made under the Plan expressly
subject to such approval. Awards under the Plan may be made for a period of ten
years commencing on the Effective Date. The period during which an Award may be
exercise may extend beyond that time as provided herein.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that no amendment shall be made without
shareholder approval if such approval is necessary to comply with any applicable
requirement of the laws of the jurisdiction of incorporation of the Corporation,
any applicable tax requirement, any applicable rules or regulation of the
Securities and Exchange Commission, including Rule 16(b)-3 (or any successor
rule thereunder), or the rules and regulations of The Nasdaq Stock Market or any
other exchange or stock market over which the Corporation’s securities are
listed.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the jurisdiction of incorporation of
the Corporation.

 

(f) Indemnity. Neither the Board nor the Committee, nor any members of either,
nor any employees of the Corporation or any parent, subsidiary, or other
affiliate, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with their responsibilities
with respect to this Plan, and the Corporation hereby agrees to indemnify the
members of the Board, the members of the Committee, and the employees of the
Corporation and its parent or subsidiaries in respect of any claim, loss,
damage, or expense (including reasonable counsel fees) arising from any such
act, omission, interpretation, construction or determination to the full extent
permitted by law.

 

11